Citation Nr: 1609146	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  15-21 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for hemorrhoids.

3. Entitlement to service connection for irritable bowel syndrome.

4. Whether new and material evidence has been submitted to reopen a claim for service connection for a cervical strain.

5. Whether new and material evidence has been submitted to reopen a claim for service connection for chronic joint pain.

6. Whether new and material evidence has been submitted to reopen a claim for service connection erectile dysfunction.

7. Whether new and material evidence has been submitted to reopen a claim for service connection for psoriasis.

8. Whether new and material evidence has been submitted to reopen a claim for service connection for a major depressive disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to February 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In an April 2015 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and residuals of a left thumb fracture. Subsequently, the RO granted a TDIU in an August 2015 rating decision.

In February 2016, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the local RO in Cincinnati, Ohio. A copy of the hearing transcript has been associated with the record.

FINDING OF FACT

At his February 2016 Board hearing, prior to the promulgation of a decision in the appeal, Veteran requested a withdrawal of all of his claims certified on appeal.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to service connection for sleep apnea have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 	
38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of the appeal of entitlement to service connection for hemorrhoids have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 	
38 C.F.R. § 20.204 (2015).

3. The criteria for withdrawal of the appeal of entitlement to service connection for irritable bowel syndrome have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4. The criteria for withdrawal of the appeal of whether new and material evidence has been submitted to reopen a claim for service connection for a cervical strain have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5. The criteria for withdrawal of the appeal of whether new and material evidence has been submitted to reopen a claim for service connection for chronic joint pain have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6. The criteria for withdrawal of the appeal of whether new and material evidence has been submitted to reopen a claim for service connection for erectile dysfunction have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7. The criteria for withdrawal of the appeal of whether new and material evidence has been submitted to reopen a claim for service connection for psoriasis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8. The criteria for withdrawal of the appeal of whether new and material evidence has been submitted to reopen a claim for service connection for a major depressive disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 	
§ 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a), (b)(3). Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing. 38 C.F.R. § 20.204(a).

During his February 2016 Board hearing, prior to the promulgation of a decision in the appeal, Veteran requested a withdrawal of all of his claims on appeal. Therefore, no allegation of error of fact or law remains before the Board for consideration with regard to these issues. As such, the Board finds that the Veteran has withdrawn his claims, and accordingly, the Board does not have jurisdiction to review the appeal of these issues.



ORDER

The claim of entitlement to service connection for sleep apnea is dismissed.

The claim of entitlement to service connection for hemorrhoids is dismissed.

The claim of entitlement to service connection for irritable bowel syndrome is dismissed.

The appeal as to reopening of the claim for service connection for a cervical strain is dismissed.

The appeal as to reopening of the claim for service connection for chronic joint pain is dismissed.

The appeal as to reopening of the claim for service connection erectile dysfunction is dismissed.

The appeal as to reopening of the claim for service connection for psoriasis is dismissed.

The appeal as to reopening of the claim for service connection for a major depressive disorder is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


